 Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 1 of 8 PageID #: 109




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 AMERICAN GENERAL LIFE
 INSURANCE COMPANY,

        Plaintiff,

 v.

 TINA WHITE,                                                Case No. 4:20-cv-01586
 JAZMINE MONIQUE WHITE,
 MARQUIS ANTWAN WHITE,
 K.W., a Minor,
 ALICE TOWNSEND, and
 GRANBERRY MORTUARY, INC.,

        Defendants.


  AMERICAN GENERAL’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiff American General Life Insurance Company (“American General”), by its

undersigned counsel, hereby submits the foregoing Response in Opposition to the Motion to

Dismiss (Doc. 8) filed by Defendants Jazmine White, Marquis White and Alice Townsend

(“Defendants”).

                                         ARGUMENT

       A.     This Court Has Subject Matter Jurisdiction of this Case Pursuant to Fed. R.
              Civ. P. 22 and 28 U.S.C. § 1332(a).

       In their Motion to Dismiss, Defendants claim that this Court lacks subject matter

jurisdiction under 28 U.S.C. § 1335. Section 1335 authorizes stakeholders to bring actions in

interpleader in federal courts if the amount at issue exceeds $500 and “minimal diversity,” i.e.,
 Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 2 of 8 PageID #: 110




diversity of citizenship between two or more adverse claimants, is present. Defendants claim that

the requirements for statutory interpleader jurisdiction are not present because all of the competing

claimants in this case are residents of Missouri. Doc. 8 at 5-7. Defendants’ argument is completely

misguided.

       Statutory interpleader under 28 U.S.C. § 1335 is not the only source of jurisdiction

available for stakeholders. As set out in its Complaint for Interpleader Relief, American General

seeks interpleader relief pursuant to Rule 22 of the Federal Rules of Civil Procedure. Doc. 1 at ¶¶

22-29. While Fed. R. Civ. P. 22 does not itself grant the Court subject matter jurisdiction, the Court

nevertheless has subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1332(a) because

complete diversity of citizenship exists. As set forth in the Complaint for Interpleader Relief,

American General is a citizen of the State of Texas and each Defendant is a citizen of the State of

Missouri. Id. at ¶¶ 1-7. Further, the amount of the life insurance proceeds in dispute is $1,000,000.

Id. at ¶ 11. As a result, Defendants’ argument that this Court lacks subject matter jurisdiction based

upon the failure to meet the requirements of 28 U.S.C. § 1335 is misplaced.

       Moreover, to the extent Defendants claim that this Court lacks subject matter jurisdiction

because “if [American General] is granted the dismissal it seeks, the remaining defendants will all

be residents of the state of Missouri,” this argument is similarly misplaced. See Doc. 8 at ¶ 30. In

essence, Defendants argue that although diversity jurisdiction may exist at the present time, it will

no longer exist if American General is discharged from this case and the remaining defendants—

who are all citizens of Missouri—are left to resolve the issue of entitlement to the life insurance

proceeds. It is well-established, however, that the Court must assess the existence of diversity

jurisdiction at the time an action is filed. See Freeport-McMoRan, Inc. v. K N Energy, Inc., 498

U.S. 426, 428, 111 S. Ct. 858, 112 L. Ed. 2d 951 (1991). As set out above, diversity jurisdiction




                                                  2
    Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 3 of 8 PageID #: 111




existed at the time of filing the Complaint for Interpleader Relief. Subsequent events do not divest

the Court of this jurisdiction. See Freeport, 498 U.S. at 428 (“if jurisdiction exists at the time an

action is commenced, such jurisdiction may not be divested by subsequent events.”); Charles Alan

Wright et al., 13E Fed. Prac. & Proc. Civ. § 3608 (3d ed. 2017).1 In fact, Defendants themselves

admit in their Answer that the Court has jurisdiction of this matter at the time of the filing of the

Complaint. See Doc. 11 at ¶ 8 (admitting allegation of Complaint that the Court has diversity

jurisdiction over this matter).

        Further, even if discharging American General did divest the Court of its diversity

jurisdiction, the Court would still have supplemental jurisdiction over the claimants’ remaining

claims. 28 U.S.C. § 1367; see also Charles Alan Wright et al., 7 Fed. Prac. & Proc. Civ. § 1710

(3d ed. 2017). Given that the Court had jurisdiction over American General’s original claim for

interpleader relief, it can retain jurisdiction of the claimants’ related claims to the life insurance

proceeds. Finally, if accepted, Defendants’ argument would lead to results wholly inconsistent

with the policies underlying the interpleader remedy. The purpose of interpleader is to provide

relief for a stakeholder who might otherwise be threatened by multiple lawsuits and competing

judgments for a single source of funds. See American Nat’l Ins. Co. v. Hansen, Case No: 8:17-cv-



1
   See also Leimbach v. Allen, 976 F.2d 912, 917 (4th Cir. 1992) (dismissal of disinterested
stakeholder does not destroy diversity jurisdiction if jurisdiction was present when action was
filed); Lodge on the Green Assocs. v. Comfed Sav. Bank, 121 F.R.D. 3, 4 (D. Mass.
1988) (complete diversity exists in defensive interpleader action, in which possibly disinterested
defendant interpleader-plaintiff brings in second claimant that is of same citizenship as other
claimant); Clifton v. Anthony, 401 F. Supp. 2d 686, 688 (E.D. Tex. 2005) (complete diversity
existed between stakeholder, a Florida Corporation, and claimants, all citizens and residents of
Texas, even though stakeholder claimed no interest and was dismissed, because diversity existed
at time suit was instituted); Stewart Oil Co. v. Sohio Petroleum Co., 315 F.2d 759, 762 (7th Cir.
1963) (plaintiff stakeholder more than “nominal” stakeholder and therefore discharge did not
eliminate diversity jurisdiction); Georgia Sav. Bank & Trust Co. v. Sims, 321 F. Supp. 307, 309
(N.D. Ga. 1971) (without discussion, court discharged disinterested stakeholder and held diversity
jurisdiction was satisfied).


                                                  3
 Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 4 of 8 PageID #: 112




341-T-30JSS, 2017 U.S. Dist. LEXIS 81945, at *5 (M.D. Fla. May 30, 2017) (citing Fulton v.

Kaiser Steel Corp., 397 F.2d 580, 582-83 (5th Cir. 1968). If courts dismissed an interpleader action

after it discharged the stakeholder but before the adverse claimants had litigated their competing

claims, the claimants would be left to assert their claims in separate actions, once again exposing

the stakeholder to numerous lawsuits and multiple liability. See id.

        Defendants’ jurisdictional arguments are due to be wholly rejected.

        B.     The Requirements for Interpleader Relief Are Present.

        Defendants next argue that the Complaint for Interpleader Relief fails to state a claim for

relief because “there are no rival claims between the defendants.” Doc. 8 at ¶ 37. Specifically,

Defendants assert that because counsel for Defendant Tina White included a sentence seeking to

“appeal from the adverse claim determination in this case,” this means there is no “competing

claim” because American General has already “determined” her claim to be “invalid and has been

denied.” Id. (citing Letter dated September 9, 2020 from Counsel for Tina White to American

General, attached as Exhibit D to Doc. 1). As a result, Defendants argue that rival claims do not

exist. As an initial matter, American General has not “denied” any of the claims asserted to the

insurance proceeds in this case. For purposes of this response, however, even assuming that

American General had denied Defendant Tina White’s claim for the policy proceeds, the

requirements for interpleader relief would nevertheless be met. Rule 22(a) provides, in pertinent

part:

        (a) Grounds.

        (1)    By a Plaintiff. Persons with claims that may expose a plaintiff to double or
               multiple liability may be joined as defendants and required to interplead.
               Joinder for interpleader is proper even though:

               (A)     the claims of the several claimants, or the titles on which their claims
                       depend, lack a common origin or are adverse and independent rather
                       than identical; or


                                                  4
    Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 5 of 8 PageID #: 113




               (B)     the plaintiff denies liability in whole or in part to any or all of the
                       claimants.

Fed. R. Civ. P. 22 (emphasis added). Thus, Rule 22 itself contemplates a situation whereby there

are multiple claims against property in the possession of a stakeholder, some or all of which the

stakeholder disputes. The Eighth Circuit has explained that both statutory interpleader and

interpleader pursuant to Rule 22 of the Federal Rules of Civil Procedure are “designed to protect

stakeholders not only from double or plural liability but also from duality or plurality of suits.” See

Dakota Livestock Co. v. Keim, 552 F.2d 1302, 1306 (8th Cir. 1977); accord State Farm Fire &

Cas. Co. v. Tashire, 386 U.S. 523 (1967) (explaining that the legislative purpose of the statute is

“broadly to remedy the problems posed by multiple claimants to a single fund.”).

        In this case, the Complaint for Interpleader Relief alleges Defendants Jazmine White,

Marquis White, Alice Townsend, and K.W. assert claims to the life insurance proceeds that are

adverse to and inconsistent with the claim asserted by Defendant Tina White. See Doc. 1.

Moreover, even a cursory review of the September 9, 2020 letter from counsel for Tina White

makes clear that, despite any position taken by American General with respect to the merits of her

claim, her demand for full payment of the life insurance policy proceeds nevertheless persists. As

a result, American General was faced with the prospect of a “duality of suits” at the time the

Complaint for Interpleader Relief was filed.2 And, under Fed. R. Civ. P. 22(a)(1)(B), the issue of

whether or not American General previously denied Defendant Tina White’s claim is irrelevant to

American General’s entitlement to interpleader relief.




2
  Furthermore, as will be highlighted in Defendant Tina White’s Answer, her claim to the life
insurance policy proceeds indeed persists.


                                                  5
 Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 6 of 8 PageID #: 114




       C.      Deposit of Insurance Proceeds Is not a Jurisdictional Requirement for
               Interpleader Relief Under Fed. R. Civ. P. 22.

       Finally, Defendants argue that subject matter jurisdiction fails in this case because

American General has failed to either deposit the policy proceeds into the Court’s Registry or file

a motion for permission to do so. Again, Defendants’ argument misses the mark. As a threshold

matter, at the time Defendants’ Motion to Dismiss was filed, American General had already filed

a Motion to Deposit Funds with the Court. See Doc. 6. American General’s Motion to Deposit was

granted on November 10, 2020 and the policy proceeds were deposited with the Court on

November 13, 2020. See Doc. 7 and Unnumbered Clerk Notation dated November 13, 2020. But

even if American General had not sought leave to deposit the insurance proceeds at issue, this

Court would still have subject matter jurisdiction. Deposit of disputed property is not strictly

required when proceeding under Rule 22 and diversity jurisdiction. See, e.g., Bauer v. Uniroyal

Tire Co., 630 F.2d 1287, 1291 (8th Cir. 1980) (“[N]o deposit was required since the interpleader

action was brought pursuant to Rule 22 [.]”). Thus, Defendants’ third and final misplaced argument

for dismissal is also due to be rejected.

                                            CONCLUSION

       For the reasons set out above, Defendants’ Motion to Dismiss is due to be denied.




                                                6
Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 7 of 8 PageID #: 115




Dated: November 23, 2020              Respectfully submitted,

                                      s/ Rebecca McLaughlin
                                      Rebecca McLaughlin #71969MO
                                      DOWD BENNETT LLP
                                      7733 Forsyth Blvd., Suite 1900
                                      St. Louis, MO 63105
                                      (314) 889-7300 (telephone)
                                      (314) 863-2111 (facsimile)
                                      rmclaughlin@dowdbennett.com

                                      and

                                      s/ Louis F. Mendez
                                      Louis F. Mendez #3698-E46JAL (pro hac vice)
                                      BRESSLER, AMERY & ROSS, P.C.
                                      2001 Park Place, Suite 1500
                                      Birmingham, AL 35203
                                      (205) 719-0400 (telephone)
                                      (205) 719-0500 (facsimile)
                                      lmendez@bressler.com

                                      Attorneys for Plaintiff American General
                                      Life Insurance Company




                                     7
 Case: 4:20-cv-01586-SEP Doc. #: 19 Filed: 11/23/20 Page: 8 of 8 PageID #: 116




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing will be served on all
Defendants as follows:

 Hunter B. McMullin, Esq.                       K.W., a Minor
 THE BOONSWANG LAW FIRM                         50 Rivermeadows Drive
 hunter@boonswanglaw.com                        Florissant, MO 63031

 Via E-mail                                     Via U.S. Mail First Class

 Counsel for Defendant Tina White               Alice Townsend
                                                1072 Ferngate Lane
 Jazmine Monique White                          St. Louis, MO 63141
 315 Chez Paree Drive
 Hazelwood, MO 63042                            Via U.S. Mail First Class

 Via U.S. Mail First Class                      Granberry Mortuary, Inc.
                                                8806 Jennings Station Road
 Marquis Antwan White                           St. Louis, MO 63136
 12050 Hidden Lake Drive
 St. Louis, MO 63138                            Via U.S. Mail First Class

 Via U.S. Mail First Class


                                                  s/ Rebecca McLaughlin




                                            8
